                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                      CIVIL CASE NO. 1:20-cv-00155-MR


CHRISTOPHER LEE MICHELSON,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
WELLPATH, et al.,               )                        ORDER
                                )
              Defendants.       )
_______________________________ )

         THIS MATTER is before the Court sua sponte.

         The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was a pretrial detainee at the Buncombe County Detention Facility.1 [Doc.

1]. The Amended Complaint passed initial review on a claim of deliberate

indifference to a serious medical need against Defendant Colby Dodd. [See

Doc. 19]. On August 2, 2021, the Plaintiff was instructed to fill out and return

a summons form so that Defendant Dodd could be served. [Id.]. More than

a month has elapsed and the Plaintiff has not returned the completed

summons form.




1   The Plaintiff is no longer incarcerated.




            Case 1:20-cv-00155-MR Document 20 Filed 09/09/21 Page 1 of 2
      It appears that the Plaintiff may have abandoned this action. The

Plaintiff shall, within ten (10) days of this Order, return the completed

summons form to the Court so that Defendant Dodd may be served. Failure

to comply with this Order will result in dismissal of this action without

prejudice and this case’s closure without further notice.

      IT IS, THEREFORE, ORDERED that the Plaintiff shall have ten (10)

days from the date of this Order in which to return the completed summons

form to the Court. If the Plaintiff fails to do so, this case will be dismissed

without prejudice and closed without further notice.

      The Clerk is respectfully instructed to mail the Plaintiff a blank

summons form along with a copy of this Order.

      IT IS SO ORDERED.




                                      2

        Case 1:20-cv-00155-MR Document 20 Filed 09/09/21 Page 2 of 2
